ORDER
PER CURIAM
AND NOW, this 16th day of May, 2017, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by'Petitioner, is:
Did the Superior Court err in finding that where Mr. Snyder was charged with violations of 75 Pa.C.S. § 1543(b)(l.l) on January 27, 2014 and September 28, 2014, and was convicted of and sentenced for both violations on May 11, 2015, the September 29, 2014 violation was a “second violation,” pursuant to 75 Pa.C.S. § 1543(b)(l.l)(ii), with *528increased grading and an increased mandatory minimum sentence?
Justice Mundy did not participate in the consideration or decision of this matter.